      Case 1:19-cv-05550-ALC Document 6 Filed 08/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LYNETTE TATUM-RIOS, Individually               ECF CASE
and on behalf of all other persons similarly
situated,
                                               No.: 1:19-cv-5550
               Plaintiff,

       v.

FABFITFUN, INC.,

               Defendant.


             NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       With Defendant having not filed an Answer or a Summary Judgment Motion,

Plaintiff Tatum-Rios hereby voluntarily dismisses this action with prejudice under Fed.

R. Civ. P. 41(a)(1)(A)(i) and shall bear her own fees and costs.

Dated: August 13, 2019
       New York, New York

                               s/ Douglas B. Lipsky
                               Douglas B. Lipsky
                               LIPSKY LOWE LLP
                               420 Lexington Avenue, Suite 1830
                               New York, New York 10170-1830
                               doug@lipskylowe.com
                               212.392.4772
                               Attorneys for Plaintiff
